Name: Commission Regulation (EEC) No 1619/81 of 17 June 1981 amending for the second time Regulation (EEC) No 3002/76 laying down detailed rules for export refunds in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 81 Official Journal of the European Communities No L 160/ 19 COMMISSION REGULATION (EEC) No 1619/81 of 17 June 1981 amending for the second time Regulation (EEC) No 3002/76 laying down detailed rules for export refunds in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 20 (4) thereof, Article 1 Regulation (EEC) No 3002/76 is hereby amended as follows : 1 . Article 1 a is replaced by the following : ''Article la Whereas Commission Regulation (EEC) No 3002/76 (3 ), as amended by Regulation (EEC) No 2828/79 (4), lays down that eligibility for export refunds in the wine sector is subject to production of certain proof ; whereas such proof is also required in respect of deliveries for victualling ships and aircraft qualifying for refunds while , on account of the diffi ­ culty in knowing the dates of delivery in advance, it is not always easy to obtain the necessary documentation on time, particularly in non-producer Member States ; whereas production of the said proof can thus repre ­ sent a disproportionate burden , compared with the small quantities of table wine which normally make up such individual deliveries, for traders who do not employ the procedure laid down in Article 26 of Commission Regulation (EEC) No 2730/79 (5), as last amended by Regulation (EEC) No 3476/80 (6), or in Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (7) ; whereas, for these small quantities, reference to the accompanying docu ­ ment may be sufficient to satisfy supervision require ­ ments ; whereas Article 2 of Regulation (EEC) No 3002/76 should be amended accordingly ; Except for deliveries for the special destinations referred to in Article 5 of Regulation (EEC) No 2730/79 , eligibility for refunds shall be conditional on production of proof that the products have been exported under an export licence .' 2 . The following subparagraph is added to Article 2(2): 'However, the provisions of paragraph 1 , except those in the second subparagraph under (c), shall not apply in respect of table wine deliveries referred to in Article 5 ( 1 ) (a) of Regulation (EEC) No 2730/79 and for which the procedure referred to in Article 26 of the said Regulation or in Regula ­ tion (EEC) No 565/80 is not applied.' Whereas on the occasion of this amendment, the refer ­ ence in Article la should be adapted to take account of the entry into force of Regulation (EEC) No 2730/79 ; Article 2 ( i ) OJ No L 54, S. 3 . 1979 , p . 1 . (2) OJ No L 360, 31 . 12. 1980, p . 18 . (3 ) OJ No L 342, 11 . 12 . 1976, p . 18 . h) OJ No L 320 , 15 . 12 . 1979 , p . 49 . This Regulation shall enter into force on 1 July 1981 . It shall apply to all deliveries cleared through customs on or after the date of entry into force of this Regulation . (5 ) OJ No L 317, 12 . 12. 1979, p . 1 . (*) OJ No L 363 , 31 . 12 . 1980 , p . 71 . ( 7) OJ No L 62, 7 . 3 . 1980, p. 5 . No L 160/20 Official Journal of the European Communities 18 . 6 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1981 . For the Commission The President Gaston THORN